DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  this claim is dependent on claim 16. It appears that the claim should be dependent on claim 13 instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yasuda et al. (U.S. Pub. No. 2012/0013786), hereinafter “Yasuda”.
Regarding claim 1, Yasuda teaches:
An image processing apparatus (See the Abstract.) comprising: 
one or more processors (See [0203]: “Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions of the above-described embodiments, and by a method, the steps of which are performed by a computer of a system or apparatus by, for example, reading out and executing a program recorded on a memory device to perform the functions of the above-described embodiments. For this purpose, the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., computer-readable medium).”); and 
one or more memories storing instructions that, when executed by the one or more processors, cause the apparatus to (Also see [0203].): 
receive an input image (See [0056]: “115 indicates an AF gate that, of the image signals of all of the pixels from the CDS/AGC circuit 108, allows only signals in a region that is within an AF frame, set by the camera/AF microcomputer 118 in the manner described later and used in focus detection, to pass.”); 
determine a position of an estimation area for sharpness estimation based on first information related to a first determination item and not based on second information related to a second determination item if the input image satisfies the first determination item from among a plurality of determination items (See S205 “set AF frame to position in which main face is detected” after S202 “face AF??”. If “face AF” is selected in S202, the process does not advance to S209 “face only AF?”.); 
determine the position of the estimation area for sharpness estimation based on the second information related to the second determination item if the input image does not satisfy the first determination item and satisfies the second determination item among the plurality of determination items (See S212 “set AF frame to position in which main face is detected” after S209 “face only AF?”, which is evaluated after “face AF” is not selected in S202.); 
perform sharpness estimation processing on the determined estimation area (See [0063]: “In step S208, the so-called TV-AF control is carried out, in which the focus lens 106 is moved and focusing is carried out so that the AF evaluation value increases, based on the AF evaluation value signal obtained from the image signal within the AF frame set in step S205 or step S206.” Also see [0066]: “Then, in step S208, the so-called TV-AF control is carried out, in which the focus lens 106 is moved and focusing is carried out so that the AF evaluation value increases, based on the AF evaluation value signal obtained from the image signal within the AF frame set in step S212.” Then see [0056], where AF evaluation value is defined as a measure of the level of sharpness: “As the AF evaluation value signal expresses the level of sharpness (the contrast state) of a video generated based on the signal output from the image sensor 107, and the level of sharpness changes depending on the focus state of the optical imaging system, thus the AF evaluation value signal is ultimately a signal that expresses the focus state of the optical imaging system.”); and 
output a result of the sharpness estimation processing (See TV-AF control in Fig. 10, where, after S301 “obtain AF evaluation value”, minute driving mode or hill-climbing control mode are selected.).

Regarding claim 2, Yasuda teaches:
The apparatus according to claim 1, wherein the position of the estimation area is determined based on a third information related to a third determination item among the plurality of determination items if the input image does not satisfy both of the first and second determination items (See Fig. 2, S206 “set AF frame at predetermined ratio to the scene” after S209 is not selected.).

Regarding claim 3, Yasuda teaches:
The apparatus according to claim 1, wherein it is determined that the input image satisfies the first determination item if autofocus (AF) frame information is associated with the input image, and the position of the estimation area is determined based on a position of the AF frame (See S202 “face AF?” in Fig. 2 and [0006]: “For example, Japanese Patent Laid-Open No. 2009-20190 (called "Patent Document 1" hereinafter) discloses an image capturing apparatus that shoots an image after detecting the position of a face in the image and then focusing on the detected face (this will be referred to as "face AF" hereinafter).”).

Regarding claim 4, Yasuda teaches:
The apparatus according to claim 1, wherein it is determined that the input image satisfies the first determination item if a face is detected within the input image, and the position of the estimation area is determined based on a position of the face (See S202 “face AF?” in Fig. 2 and [0006]: “For example, Japanese Patent Laid-Open No. 2009-20190 (called "Patent Document 1" hereinafter) discloses an image capturing apparatus that shoots an image after detecting the position of a face in the image and then focusing on the detected face (this will be referred to as "face AF" hereinafter).”).

Regarding claim 5, Yasuda teaches:
The apparatus according to claim 3, wherein it is determined that the input image does not satisfy the first determination item if the AF frame information is not associated with the input image (See when S202 is not selected in Fig. 2.), and determines, as a determination for the second determination item, at least one of: (a) whether a face is detected from the input image (See S209 and S210 in Fig. 2.), (b) whether an object of a predetermined type other than the face is detected from the input image and (c) whether the input image is a landscape image, and wherein the position of the estimation area is determined based on the second information related to the second determination item if it is determined that the input image satisfies the second determination item (See S212 in Fig. 2.).

Regarding claim 6, Yasuda teaches:
The apparatus according to claim 4, wherein it is determined that the input image does not satisfy the first determination item if the face is not detected from the input image (See when S202 is not selected in Fig. 2 and [0006]: “For example, Japanese Patent Laid-Open No. 2009-20190 (called "Patent Document 1" hereinafter) discloses an image capturing apparatus that shoots an image after detecting the position of a face in the image and then focusing on the detected face (this will be referred to as "face AF" hereinafter).”), and determines, as a determination for the second determination item, at least one of: (a) whether a AF frame is associated with the input image (See S209 in Fig. 2.), (b) whether an object of a predetermined type other than the face is detected from the input image and (c) whether the input image is a landscape image, and wherein the position of the estimation area is determined based on the second information related to the second determination item if it is determined that the input image satisfies the second determination item (See S212 in Fig. 2.).

Regarding claim 9, Yasuda teaches:
The apparatus according to claim 1, wherein the position of the estimation area is determined to be a predetermined position in the input image if it is determined that the input image is a landscape image (See Figs. 3A-E and [0069]-[0071]: “FIG. 3A illustrates a state occurring after the subject has exited the scene from the previous time, and because the focus state from the time when the subject left is still in effect, the background is blurry. At this time, a "no face AF indicator" 301 is displayed. FIG. 3B and FIG. 3C illustrate states in which the subject has entered into the scene and a face has been detected, and the face within a face frame is in focus and tracked while that face is being detected. At this time, the "face AF indicator" 302 is displayed. FIG. 3D and FIG. 3E, meanwhile, illustrate images obtained after the subject has exited the scene, where the focus state when the subject exited the scene (that is, the focus state shown in FIG. 3C) is maintained. The "no face AF indicator" 301 is displayed at this time, too. Note that the "no face AF indicator" and the "face AF indicator" are not limited to the examples illustrated in FIG. 3A through FIG. 3E, and any indicators, such as a text display, audio notifications, or the like may be used as long as they can be recognized by the shooter. Or, these displays may not be carried out at all. As described thus far, according to the first embodiment, when "face only AF" is active, AF control is carried out only while a face is being detected, and when a face is not being detected, the AF state used the previous time a face was detected is maintained, as long as the focus ring 101 is not being manipulated. Through this, when the subject exits the scene, the state of focus at the time when the subject exited the scene can be maintained, which makes it possible to obtain editing cut points at times when there is no movement in the image.” The position of the estimation area is determined to be the previous one when the face was present, in the case that the subject exits the scene (leaves a “landscape” image).).

Regarding claim 10, Yasuda teaches:
The apparatus according to claim 1, further comprising: obtain a category information related to a capturing category, and change a priority of at least one of the plurality of determination items, according to the category information (See [0058]: “An AF mode switch 119 is a switch through which a shooter selects, as an AF mode, "normal AF", "face AF", or "face only AF". For example, if the AF mode switch 119 is a push-type switch, the AF modes can be cycled through, from "normal AF" to "face AF" to "face only AF" and then back to "normal AF", each time the switch is depressed. Note that the focus adjustment processes for the "normal AF", "face AF", and "face only AF" modes will be described later.”).

Regarding claim 11, Yasuda teaches:
The apparatus according to claim 10, wherein if the category information indicates a portrait capturing mode, it is determined, as a determination for the first determination item, whether a face is detected from the input image and it is determined, as a determination for the second determination item, whether a AF frame information is associated with the input image (See [0058]: “An AF mode switch 119 is a switch through which a shooter selects, as an AF mode, "normal AF", "face AF", or "face only AF". For example, if the AF mode switch 119 is a push-type switch, the AF modes can be cycled through, from "normal AF" to "face AF" to "face only AF" and then back to "normal AF", each time the switch is depressed. Note that the focus adjustment processes for the "normal AF", "face AF", and "face only AF" modes will be described later.”), and wherein if the category information indicates a sport capturing mode, it is determined, as a determination for the first determination item, whether a AF frame information is associated with the input image, and it is determined, as a determination for the second determination item, whether a face is detected from the input image (See [0071], maintaining state of focus when the subject exits the scene serves as “a sport capturing mode”: “As described thus far, according to the first embodiment, when "face only AF" is active, AF control is carried out only while a face is being detected, and when a face is not being detected, the AF state used the previous time a face was detected is maintained, as long as the focus ring 101 is not being manipulated. Through this, when the subject exits the scene, the state of focus at the time when the subject exited the scene can be maintained, which makes it possible to obtain editing cut points at times when there is no movement in the image.”).

Yasuda teaches claim 15 for the reasons given in the treatment of claim 1. Yasuda further teaches:
A method for performing image processing comprising (See the Abstract.):

Yasuda teaches claim 16 for the reasons given in the treatment of claim 2.

Yasuda teaches claim 17 for the reasons given in the treatment of claim 3.

Yasuda teaches claim 18 for the reasons given in the treatment of claim 4.

Yasuda teaches claim 19 for the reasons given in the treatment of claim 5.

Yasuda teaches claim 20 for the reasons given in the treatment of claim 6.





Allowable Subject Matter
Claims 7, 8, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in 
claim 7: “the input image does not satisfy any of the plurality of determination items, the position of the estimation area is determined based on a saliency map corresponding to the input image.”
claim 12: “if a autofocus (AF) frame information is associated with the input image and a position of the AF frame has a predetermined relationship with a position of an area of interest based on a saliency map, it is determined that the input image satisfies the first determination item and the position of the estimation area is determined based on the position of the AF frame.”
claim 13: “if a autofocus (AF) frame information is associated with the input image and a position of the AF frame does not have a predetermined relationship with a position of an area of interest based on a saliency map, it is determined that the input image does not satisfy the first determination item and the position of the estimation area is determined based on information relating to another determination item other than the first determination item among the plurality of determination items.”
claim 14: “the autofocus (AF) frame and the area of interest is overlapped with each other by a predetermined ratio or more, it is determined that the position of the AF frame and the position of the area of interest based on the saliency map has the predetermined relationship.”

Yasuda, in Fig. 2, does not disclose a scenario in which “the input image does not satisfy any of the plurality of determination items” or “the position of the estimation area is determined based on a saliency map corresponding to the input image”.

Li et al. (Image Sharpness Evaluation Based on Visual Importance, 2016, 9th International Congress on Image and Signal Processing, Biomedical Engineering and Informatics, Pages 776-780) and Lu et al. (Automatic Region Selection for Objective Sharpness Assessment of Mobile Device Photos, 2020, ICIP, Pages 106-110) both disclose use of a saliency map to select a local region for sharpness assessment. 

However, there does not appear to be a fair motivation to combine either Li or Lu and Yasuda to arrive at the claim 7 limitation.

Claim 8 is dependent on claim 7 and is indicated as having the same allowable subject matter.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661